Citation Nr: 0406027	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  01-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
condition with arthritis.

2.  Entitlement to service connection for low back disorder 
with arthritis.

3.  Entitlement to service connection for right knee 
condition with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.  Service records disclose the veteran is in 
receipt of the Bronze Star Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO),  which denied 
entitlement to the benefits sought on appeal.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and, all available evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The evidence of record does not support a causal 
relationship between any current conditions involving the 
wrists, back, and right knee and the veteran's period of 
active duty. 

3.  There is no competent medical evidence that the veteran 
has arthritis.


CONCLUSIONS OF LAW

1.  A bilateral wrist condition, diagnosed as carpal tunnel 
syndrome, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  A low back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A right knee condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
VCAA was enacted in November 2000.

In the present case, regarding the issue of entitlement to 
service connection for a bilateral wrist, low back, and right 
knee condition, a substantially complete application was 
received in April 2000.  Thereafter, in a rating decision 
dated November 29, 2000, service connection for the claimed 
conditions was denied.  Subsequent to this determination, the 
AOJ, in July 2003, provided notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error in 
this case.  While the notice provided to the appellant in 
July 2003, was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
Board's review of the merits of the veteran's case, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has not submitted or identified any additional evidence 
relevant to his claim.  In particular, the Board notes that 
after the notice was provided, the veteran specifically 
advised that he had no additional evidence to submit in 
support of his claim.  The veteran did provide duplicate 
copies of his service administrative and medical records.  
Following a considered review of the record, and in light of 
the veteran's statements, the Board finds there is no other 
evidence that could help substantiate the claim, and no 
reason to further delay a decision in this matter.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.  
 

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2003)

If any injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
389, 392 (1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Collette v. Brown, 82 F.3d 389 (1996), the Federal Circuit 
Court set forth a three-step sequential analysis for applying 
38 U.S.C.A. § 1154(b), for combat veterans.  First, it must 
be determined whether the veteran submitted satisfactory lay 
or other evidence of service incurrence of an injury or 
disease.  This requirement is satisfied if the veteran's 
evidence, in isolation from other evidence, appears credible 
such that it would allow a reasonable fact-finder to conclude 
that the alleged injury or disease was incurred in the 
veteran's combat service.  Second, the evidence must be 
"consistent with the circumstances, conditions, or hardships 
of such service."  If both of these steps are satisfied, 
then a factual presumption arises that the veteran's alleged 
disease or injury was incurred or aggravated in service; this 
presumption may only be rebutted with clear and convincing 
evidence.  However, even if these steps are met, the veteran 
must still satisfy the nexus requirement by presenting 
competent medical evidence that a current disability is 
related to service.  Kessel v. West, 13 Vet. App. 9 (1999) 
(en banc); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Service medical records disclose the veteran was seen for 
complaints of low back pain extending into the left lower 
extremity in March 1970.  He reported no prior history of 
back pain.  Physical examination was unremarkable.  The 
veteran demonstrated a full range of motion, but was noted to 
move with caution.  No diagnostic assessment was noted.  The 
veteran was evaluated later that month for complaints of pain 
with no diagnostic impression noted.  

A July 1970 clinical notation indicated the veteran was seen 
for complaints of back pain.  He denied any history of 
trauma.  Physical examination, to include neurological 
assessment, was negative for any findings.  A clinical 
impression of postural low back pain was noted.  He was next 
seen in late July 1970 for complaints of low back pain and 
tenderness in all ranges of motion.  On examination, the 
veteran complained of pain on straight leg raising.  An 
assessment of questionable low back strain was indicated.  He 
was seen the following day for continued complaints of low 
back pain.  The veteran was referred for x-ray studies which 
revealed no abnormalities.

In August 1970, the veteran reported a four month history of 
back pain, and described as increasing in nature.  Physical 
examination of the back was unremarkable.    

In June 1971, the veteran presented with complaints of pain 
associated with the lower back, wrists, and knees.  He was 
referred for orthopedic evaluation.  At that time, he 
reported an eight month history of pain associated with the 
wrists, knees, and lower back, with increased symptomatology 
during exposure to damp weather.  He indicated no other 
joints were involved.  Examination was significant for 
tenderness of these joints, without evidence of swelling, 
redness, or warmth.  A provisional diagnostic impression of 
non-articular rheumatism was indicated.  The veteran was 
referred for x-ray studies, however, there is no indication 
of record that such studies were performed.

Examination upon separation from service in December 1971 was 
negative for any complaints, findings or diagnosis.  The 
report of physical examination indicates the upper and lower 
extremities, and spine were evaluated as normal.  

The Board has reviewed the veteran's service medical records 
and observes that he received intermittent treatment 
primarily for complaints of pain involving the lower back, 
and reported wrist and knee pain.  These records, including 
the report of his December 1971 separation examination, are 
entirely negative for any diagnosed abnormalities, to include 
arthritis, of the wrists, spine, or knees.  See 38 U.S.C.A. 
§ 1154(b).  Thus, while the veteran's statements regarding 
his wrists, lower back, and right knee appear to be credible 
and consistent with the circumstances of his combat service 
as a medical corpsman and documented treatment during active 
duty, more is required for service connection.  It must be 
noted that the provisions of 38 U.S.C.A. § 1154 address the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not the question 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
The above-referenced provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. at 524 (1996).  

The first medical evidence of record regarding complaints 
relative to the wrists, lower back, and right knee is the 
report of the December 1998 clinical visit during which the 
veteran reported he sustained injuries in a motor vehicle 
accident in April 1994, described as symptoms related to his 
lower back, shoulders, knees, and arms.  He reported a 
treatment course of physical therapy initiated in 1994 
following the accident and subsequent chiropractic 
evaluation.    

The remainder of the post service medical records consists of 
VA outpatient and examination reports, dated from 1998 to 
2003.  These records document intermittent treatment for 
complaints of pain involving the lower back, knees, and 
wrists/hands.  These records reference clinical assessments 
of chronic low back pain, knee pain, and carpal tunnel 
symptoms.  The record further discloses the veteran reported 
a history of osteoarthritis. 

On VA examination in September 2000, for an unrelated 
disorder, the veteran reported a four year history of 
arthritis of the hands, and herniated disk of the lumbar 
spine.

In conjunction with VA Agent Orange Registry examination in 
June 2001, the veteran reported a history of chronic back and 
knee pain.  No diagnostic findings were noted relative to 
these complaints.

In this case, the Board acknowledges that the veteran was 
seen intermittently during service for complaints of pain 
involving the lower back, wrists, and knees.  However, the 
medical evidence of record does not support a causal 
relationship between service and the current low back strain, 
knee pain, and bilateral wrist/hand pain diagnosed as carpal 
tunnel syndrome.  In this regard, the evidence clearly 
demonstrates that the veteran attributes his more recent 
complaints of pain to his 1994 automobile accident.  Indeed, 
there is a crucial absence of any clinical findings or 
complaints with respect to the claimed musculoskeletal 
conditions at the time of the veteran's release from service 
and for many years thereafter.  The first clinical notation 
relative to the claimed conditions is not documented until 
1998, more than two decades after service.  Moreover, the 
veteran references the onset of such symptoms and treatment 
in conjunction with the 1994 accident.  Notably, this report 
contains no references to any in service injury.  There is 
also a paucity of any evidence of arthritis within one year 
following separation from service.  

The only evidence supporting the veteran's claims in this 
case is his own lay opinion.  The Board notes that the 
veteran had some training as a field medical services 
technician.  However, there is no indication that the veteran 
received any specialized training in the field of orthopedic 
medicine and he has not asserted such knowledge.  As such, 
the Board finds the veteran is a lay person.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Finally, the Board notes that the veteran was scheduled for 
VA examination in May 2003, to determine the etiology of the 
claimed disorders.  The record discloses the veteran failed 
to appear for the scheduled examination with no explanation 
provided for his absence.  The record indicates that the 
veteran was informed of 38 C.F.R. 
§ 3.655 in March 2003.  38 C.F.R. § 3.655 provides that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for examination, or reexamination, certain regulatory 
action is prescribed.  Specifically, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record.  Based upon a careful and considered 
review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral wrist, low back, and 
right knee condition, to include arthritis, and his claim 
must therefore be denied.  Accordingly, the appeal is denied.



ORDER

Service connection for bilateral wrist condition is denied.

Service connection for low back disorder is denied.

Service connection for right knee condition is denied.



		
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



